Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the recitation of the limitation: “a negative . . . circuit on lines 2-13 is unclear and confusing. For example,   it is unclear how the capacitor can “bypass” on second power source on line 8 since the function of the capacitor is to block the DC power, how the negative resistance can connect to the resonator on line 13 since it does not have an output and how this limitation is read on the preferred embodiment. Insofar as understood, no such claimed “elements”, “feedback circuit” and “resonator” connected to the terminals are seen on the drawings. The same is true for claim 13.
  In claim 2, it is unclear the recitation “wherein which . . . GHZ” on lines 1-4 is read on the preferred embodiment. Insofar as understood, no such resonators and negative resistance for forming  the band pass filter is seen on the drawings. Also, the recitation “ the resonators” on line 2 and “negative resistance circuit” is confusing because it is unclear if this is additional “resonators ” and “resistance circuit”  or a further recitation of the previously claimed “resonator” on line 13 and “resistance circuit” on line 2  of claim 1.
In claim 4, it is unclear what the “Q factor” is.
In claim 5, it is unclear how the inductive element can “decouple” the first  power source on line 2  and  the recitation “ frequency” on line 3 is confusing because it is unclear if this is additional “frequency ” or a further recitation of the previously claimed “frequency” in claim 10.
In claim 11, it is unclear how the recitation “wherein . . . transistor” on line 2-4 is read on the preferred embodiment. Insofar as understood, no such transistor with the terminals  coupled to the elements of claim 1 is seen on the drawings.

  the recitation “ an active filter” is confusing because it is unclear if this is additional “filter” or a further recitation of the previously claimed “an active filter” in claim 12.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 USC 102 (a((2) as being anticipated by Abe et al (US 2005/0059375). 
Regarding to claim 1, as the best construed, Abe et al disclose the circuit as shown on Figures 1-2 comprising:
- a negative-resistance circuit (60) having an output terminal (64) which is operatively connected or connectable to an inherent transmission line, the negative-resistance circuit including: 

-an inductive element (L2) which is connected to a first terminal (E) of the transistor (Q2), the inductive element operatively serving to connect a first power source (GND) to the first terminal of the transistor in order to bias the first terminal; 
-a first capacitive element (C2) which operatively bypasses a second power source (VCC), connected to a second terminal (C) of the transistor, in order to shunt high frequencies; and 
-a capacitive feedback (C3) circuit which is configured to feed a signal from a third terminal (B) of the transistor back to the first terminal; and
 -a resonator (70) connected in series with the negative-resistance circuit.  
Regarding claim 6, wherein the third terminal (B) of the transistor is connected to a ground potential through a resistive element (R3).  
Regarding claim 7,  wherein the first terminal (E) is connected to the output terminal via a second capacitive element (Cc) and wherein the capacitive feedback circuit includes a third capacitive element (c1)  which connects the third terminal to the first terminal.  
Regarding claim 8, which includes a fourth capacitive element (C2), one end of which is connected to the third terminal of the transistor and to the third capacitive element, the other end of which is connected to the ground potential  and wherein the fourth capacitive element (C2)  is in parallel connection with the resistive element (Res) between the third terminal (B) and the ground.  
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5 are rejected under 35 USC 103 (b) as being unpatentable over  Jin et al (US 2013/0106532) further in view of Tong et al (US 8,878,631) and further in view of Abe et al (US 2005/0059375).
          Jin et al  disclose the circuit disclose the filter circuit as shown on Figure 4 comprising:
-resonators (102-1 to 102-4).
         However, Jin et al does not disclose that:
- a plurality of coupled resonators, each resonator being connected in series with a negative-resistance circuit to form a silicon-based microstrip bandpass filter configured for use in the millimetre wave frequency band ranging between 30 GHz and 300 GHz as called for in claim 2. 
          Nevertheless,  Tong et al  suggests to place the negative resistance (RN1-RN6) in series with the resonators as shown on Figure 3 for improving the selectivity, see the paragraphs 16-17.
           Abe et al suggest the negative resistance circuit (60) as stated above for driving the resonato with small size, see the Abstract.  
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the negative resistance circuit as suggested by 
         Also, since the circuit of Jin et al operates in frequency of GHZ range, it can be used in higher frequency range. Thus, selecting the optimum frequency range as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the modified  circuit of Jin et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select  the optimum frequency range for the modified circuit of Jin et al for the purpose of accommodating with requirement of a predetermined system.
Regarding claims 3-4, wherein the resonator is a quarter-wave transmission line resonator such as microstrip in RF/microwave art is well known on the art. Lacking of showing of any criticality, employing the microstrip resonator having a quality factor (Q) ranging between 50 and 5000 for the purpose of accommodating with RF/microwave frequency is considered to be a matter of a design expedient for an engineer that would be obvious at the time of the invention.
Regarding claim 5, as well known in the RF/microwave art, the open quarter wavelength of a transmission line introduces a high impedance at the open end that is considered as providing “decoupling”.

Claims 9-14  are rejected under 35 USC 103 (b) as being unpatentable over Abe et al (US 2005/0059375).

-any one of the second, third or fourth capacitive elements is a variable capacitive element such as varactor as called for in claims 9-10.  

	However, as well known in the art, the variable capacitor such as varactor can be adjusted to a desired capacitance. Thus,  employing the variable capacitor such as varactor in the circuit of Abe et al for  the purpose of providing an adjustable desired capacitance is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the modified  circuit of Abe et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the varactor  in the circuit of Abe et al as claimed for the purpose of providing an adjustable desired capacitance.
Regarding claim 11, lacking of showing any criticality, selecting the optimum type of the bipolar transistor for the circuit of Abe et al for the purpose of accommodating with desired frequency is considered to be a matter of desired expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 12 and 13-15, selecting the optimum operating frequency ranges and the optimum CMOS die as claimed  for accommodating with the requirement of a predetermined system is considered as a design expedient for an engineer that would have been obvious at the time of the invention.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842